Citation Nr: 0033781	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a tear of the medial meniscus and anterior 
cruciate ligaments of the right knee (right knee disability), 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the veteran's 
claims for increased disability ratings for his right knee 
disability and lumbosacral strain, both of which are 
currently rated as 10 percent disabling.

The case was previously before the Board in March 1999, at 
which time it was Remanded to obtain records of additional 
treatment.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim knee has been developed by the RO.  

2.  Residuals of a tear of the medial meniscus and anterior 
cruciate ligaments of the right knee manifests by the absence 
of locking, rare buckling (improved with knee brace), 
subjective complaints of pain not observed in a clinical 
setting and range of motion of 0 to 110 degrees, well healed 
arthroscopy portal scars and a one plus Lachman's and a one 
plus pivot shift with negative varus/valgus laxity at 0 and 
30 degrees without osteophyte formation.


CONCLUSION OF LAW

The criteria for an increased disability rating for residuals 
of a tear of the medial meniscus and anterior cruciate 
ligaments of the right knee have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's knee claim has 
been properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.  

The veteran's knee was evaluated in September 1995 and a 
history of anterior cruciate ligament medial menisal tear 
status post repair was reported.  Although the examiner 
regarded the related disability as chronic, it was also 
characterized as mild.

A private medical report from April 1997 noted no range of 
motion restrictions of the knee.  There was no active 
effusion.

The veteran was afforded another examination in September 
1997.  History was that in 1989 on a forced march, he twisted 
his right knee.  The knee has bothered him ever since.  He 
twisted it twice more over the next few years in duty-related 
activities.  He was having locking, which started while he 
was still on active duty.  He would have rare buckling.  On 
08/03/93 he underwent arthroscopy of his right knee and 
removal of his torn medial meniscus.  He was also noted to 
have near complete tear of the anterior cruciate ligament.  
He had no knee injury other than the events which occurred on 
active duty.  At the present time he has rare buckling, which 
has improved with his brace.  He no longer had a problem with 
locking.

His right knee had range of motion of 0 to 110 degrees.  
There are well healed arthroscopy portal scars.  He had a one 
plus Lachman's and a one plus pivot shift with negative 
varus/valgus laxity at 0 and 30 degrees.  His left knee has 
multiple crisscross, anterior, well-healed surgical scars 
from surgery predating his military enlistment.  His left 
knee range of motion was 0 to 110 degrees.  The left knee was 
stable to anterior, posterior and varus/valgus stress 
testing.  Negative patellar-femoral crepitus bilaterally.  
Negative effusion bilaterally.  Plain radiographs of his 
knees show minimal loss of medial articular height 
bilaterally with no osteophyte formation.  Diagnosis was 
right knee medial meniscal and anterior cruciate ligament 
tears, service connected with mild residual mechanical 
symptoms subsequent to arthroscopy in 1993.  The examiner 
stated that all the problems with his right knee are of 
minimal functional implication.

The veteran is service connected for residuals of a tear of 
the medial meniscus and anterior cruciate ligaments of the 
right knee.  The RO evaluated the disability pursuant to 
"other" impairment of the knee under Diagnostic Code (DC) 
5257. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating will be 
assigned for an impairment of the knee manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating will be assigned for an impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability. 

The most recent evidence shows that at most, the veteran's 
right knee is productive of slight recurrent subluxation or 
lateral instability.  The veteran was able to stand on his 
heels, toes, and the medial and lateral aspects of his feet.  
Based on the foregoing, the Board finds that the evidence 
warrants, at most, a 10 percent rating under DC 5257.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board has considered the possibility of a higher rating 
under another diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5261 
(1999), a noncompensable rating is assigned where flexion in 
the leg is limited to 60 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In this 
case, the joints examinations do not demonstrate such a 
degree of limitation of motion.  

Although the veteran has complained of pain in the knee, pain 
has not been objectively demonstrated (or even recently 
reported) in a clinical setting.  In this regard, the Board 
notes that VA is required to take pain symptoms and weakness 
into account, to the extent they are supported by adequate 
pathology, particularly in ratings involving limitation of 
range of motion.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98 (Aug. 14, 
1998).  However, there is insufficient evidence of functional 
loss and left knee pathology to support a conclusion that a 
rating in excess of 10 percent is warranted under DC 5261.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to an increased disability rating for the 
residuals of a tear of the medial meniscus and anterior 
cruciate ligaments of the right knee (right knee disability) 
is denied.


REMAND

The veteran's lumbosacral spine was examined in September 
1995; findings at that time noted the absence of postural 
abnormalities, fixed deformities, or spasm.  He could forward 
bend to 90 degrees, backward extend to 30 degrees.  There was 
normal left and right rotation.  There was no evidence of 
neurovascular compromise in the lower extremities.

The veteran afforded a VA examination in June 1996.  Range of 
motion of the lumbosacral spine was flexion limited to 45 
degrees with discomfort; dorsiflexion was to 20; lateral 
flexion to 45; rotation bilaterally to 30 degrees, all with 
discomfort.  There was no tenderness upon percussion.  
Straight leg raising was limited to 30 degrees with 
discomfort.  Deep tendon reflexes were within normal limits 
and sensory was intact.  Range of motion of both knees were 
within normal limits.  There was approximately 2 centimeters 
of right quadriceps atrophy.  He was able to stand on heels 
and toes but unable to squat because of discomfort.  

At his September 1997 examination, the veteran also reported 
low back pain.  On physical examination he was in no acute 
distress.  He could perform normal gait and normal heel and 
toe walk.  Lumbar spine range of motion is 70 degrees forward 
flexion to 30 degrees extension, 30 degrees left and right 
lateral bending, 30 degrees right and left lateral rotation.  
There was no tenderness over spinous processes or lumbar 
paraspinous muscles was appreciated.  Light touch was intact 
over both lower extremities.  Muscle function was five out of 
five in all groups of both lower extremities.  Plain 
radiographs of the lumbar spine show a radiolucent band 
across the pars interarticularis of L4 on the lateral film.  
Diagnosis was chronic low back pain with radiographic 
evidence of L4 spondylolysis.  If the L4 spondylolysis was 
confirmed on CT scan, then the examiner would consider it 
service connected.  At the time of that examination, the 
veteran's back problems caused him mild functional impairment 
with heavy manual labor and prolonged standing/walking.  He 
had no evidence of neurologic compromise.

The veteran was seen in December 1998 in the emergency room 
at the VA medical center in Pittsburgh with acute onset of 
pain approximately 4 hours prior to admission.  He had no 
other neurologic symptomatology.  He did have pain in the 
left leg associated with the back pain.  He also had 
difficulty with ambulation.  The report noted that the 
veteran had recently been afforded a CT scan, which confirmed 
bilateral interarticular defects, consistent with 
spondylolysis at that level.  There was some minimal 
tenderness over the lumbar spine.  Straight leg raising 
elicited back pain.  Muscle strength in the lower extremities 
was 5/5.  There were no sensory disturbances.  Lumbar spine 
films revealed normal curvature.  Diagnosis was 
spondylolysis, probably congenital versus traumatic.  
Exacerbation of chronic back pain was also diagnosed. 

In the context of rating musculoskeletal disabilities, "a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The difficulty in 
rating functional loss due to pain on use was recognized by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") Court in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There, the Court noted that 
the VA examination relied upon to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination without accounting for 
factors enumerated in § 4.40.  The Court cited the case of 
Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in which 38 
C.F.R. § 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary activity."  DeLuca, 
at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare- ups."  Id.

The Board observes conflicting opinions are of record as to 
whether spondylolysis is congenital or of service related 
traumatic origin.  More significantly, the severity of the 
lumbar condition has reported what may be flare-ups in the 
level of disability, but, nevertheless, the record is without 
adequate clinical description of the resulting overall 
functional impairment.  Under the circumstances, the Board 
considers that another opinion is necessary to reconcile the 
record and for opinion as to the overall level of disability.

It is likewise apparent that the veteran was afforded a CT in 
September 1998, a copy of which has yet to be associated with 
the claims file.  The VA's statutory duty to assist includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Inasmuch as the record demonstrates 
the veteran potentially has flare-ups of his back disability, 
the RO should also obtain any pertinent clinical records.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one and to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
his appeal, the case is REMANDED for the following:  

1. The RO should contact the Pittsburgh 
VA medical center and request that all 
available pertinent clinical 
documentation from September 1998 to the 
present pertaining to the veteran's back 
condition, including a copy of the report 
of CT scan afforded in September 1998, be 
forwarded for incorporation into the 
record.  

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the nature and severity of 
impairment of the lumbosacral spine.  The 
examination should include all tests and 
studies deemed necessary.  

The examiner is requested to express an 
opinion as to whether it is as likely as 
not that any symptomatology attributable 
to spondylolysis may not be dissociated 
or differentiated from the signs and 
manifestations attributable to the 
service connected low back disability.  

The veteran's lumbosacral spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner is also requested to note the 
normal ranges of motion of the affected 
joints.  

The examiner is requested to determine 
whether the veteran's lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Clinical findings must 
be supported in terms of the related 
underlying pathology together with 
documentation of the visible behavior of 
the claimant undertaking the motion.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when either the lumbosacral or sacroiliac 
joints are used repeatedly over a period 
of time.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report. 

4.  After completion of the above and 
undertaking any other development deemed 
warranted, the RO should review the 
expanded record and determine whether an 
increased rating is warranted.  
Appropriate consideration should be given 
to all applicable diagnostic criteria, 
including the provisions of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case clearly addressing such criteria.  
After affording them a reasonable period 
of time to respond, the case should be 
returned to the Board for appellate 
review as appropriate.

The purpose of this remand is to assist the veteran and to 
ensure that the duty to assist has been satisfied.  The Board 
intimates no opinions as to the eventual determinations to be 
made.  The appellant has the right to submit additional 

evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

